United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lancaster, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1547
Issued: December 1, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 5, 2008 appellant, through her representative, filed a timely appeal from the
Office of Workers’ Compensation Programs’ April 7, 2008 decision denying her claim for
recurrence of disability. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant established that she sustained a recurrence of disability
causally related to her June 1, 2005 employment-related injury.
FACTUAL HISTORY
On June 20, 2005 appellant, then a 32-year-old letter carrier, filed a traumatic injury
claim (CA-1) alleging that on June 1, 2005 she “stepped wrong on uneven broken asphalt” and
sprained her ankle. In progress notes dated June 6, 2005, Dr. Nathaniel S. Bautista, Boardcertified in internal and occupational medicine, diagnosed appellant with a left ankle sprain and
placed her on work restrictions. On August 3, 2005 appellant was referred by her treating

physician to Dr. Andrew L. Katz, D.P.M., who diagnosed her with a Grade 2 left ankle sprain.
Dr. Katz found that appellant could perform a majority of her daily activities without any
discomfort and released her for regular duty on August 8, 2005. On October 11, 2005 the Office
accepted appellant’s claim for a left ankle sprain.
On September 12, 2007 appellant filed a claim alleging a recurrence of her June 1, 2005
employment injury. She claimed that she developed tendinitis in her ankle and that her ankle
“has never gotten better so I do not know if it is a recurrence.” Appellant did not indicate the
date of the recurrence but did state that she stopped work on June 26, 2007.
The Office denied appellant’s claim on November 26, 2007, finding that the submitted
evidence did not establish that the alleged recurrence of disability resulted from the accepted
work injury.
On December 10, 2007 appellant, through her representative, requested a telephonic
hearing by an Office hearing representative. This hearing took place on February 25, 2008,
where appellant testified that she had not worked since June 26, 2007. Appellant also stated that
her ankle was not presently being treated, however, her ankle had been examined by a
Dr. Lameer, who was primarily treating her back injury,1 and by a Dr. Manjikian, who performed
a magnetic resonance imaging scan finding tendinosis of the peroneal tendons. Appellant’s
representative argued that her injury is better characterized as an occupational disease caused by
appellant’s constant walking on her ankle than a spontaneous recurrence of the June 1, 2005
employment injury.2
On April 7, 2008 the Office issued a decision denying appellant’s claim for recurrence of
disability. Specifically, it held that appellant did not submit any medical records after August 3,
2005 and therefore there was no medical evidence to support appellant’s claims that she
sustained a recurrence of her June 1, 2005 employment injury.3
LEGAL PRECEDENT
A recurrence of disability means “an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.”4 A person who claims a recurrence of disability due to an accepted
employment-related injury has the burden of establishing by the weight of the substantial, reliable,
1

Appellant has filed an additional claim for a work-related back injury. According to the record, the claim was
assigned a separate file number and is not at issue in this case.
2

The Board notes that the issue of an occupational disease is not properly before the Board under 20 C.F.R.
§ 501.2(c) as the Office has not issued a final decision on the matter.
3

Notably, in a letter dated April 8, 2008, appellant’s representative stated that he was attaching a medical report
from a Dr. Lameer. This medical report was not attached to the letter, as was acknowledged by the Office in
correspondence dated April 26, 2008. Therefore, the Office did not consider any additional medical evidence in its
April 7, 2008 decision.
4

R. S., 58 ECAB ___ (Docket No. 06-1346, issued February 16, 2007); 20 C.F.R. § 10.5(x).

2

and probative evidence that the disability for which she claims compensation is causally related to
the accepted injury. This burden of proof requires that an employee furnish medical evidence from
a physician who, on the basis of a complete and accurate factual and medical history, concludes
that the disabling condition is causally related to the employment injury and supports that
conclusion with sound medical reasoning.5 Where no such rationale is present, medical evidence
is of diminished probative value.6
ANALYSIS
The Board finds that appellant did not provide sufficient medical evidence to establish
that she sustained a recurrence of disability causally related to her accepted employment injury.
In order to establish such causation, appellant is required to submit medical rationalized
evidence. Here, appellant did not submit any medical evidence dated after August 3, 2005,
despite the fact that the recurrence of disability occurred in 2007, and the medical evidence of
record relates solely to her June 1, 2005 accepted injury. Moreover, the only evidence relating to
appellant’s alleged recurrence is the claim form itself and appellant’s testimony at her telephonic
hearing. As the Board has held, claimants may not self-certify their disability and periods of
compensation.7 Thus, the Board finds that none of this evidence constitutes medical rationale
sufficient to establish causation.
Appellant has the burden of proof to establish a claim for recurrence by submitting the
necessary medical evidence.8 The record does not contain medical evidence providing a
reasoned medical opinion that appellant sustained a recurrence causally related to her June 1,
2005 employment injury. Accordingly, the Board finds that appellant did not meet her burden of
proof in establishing causation and the Office properly denied the claim.
CONCLUSION
Appellant has not established by medical evidence that her recurrence of disability was
causally related to her June 1, 2005 employment-related injury.

5

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

6

See Ronald C. Hand, 49 ECAB 113 (1957); Michael Stockert, 39 ECAB 1186, 1187-88 (1988).

7

See Fereidoon Kharabi, 52 ECAB 291 (2001).

8

See Mary A. Ceglia, 55 ECAB 626 (2004).

3

ORDER
IT IS HEREBY ORDERED THAT the April 7, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 1, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

